FILED
                            NOT FOR PUBLICATION                              SEP 09 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARIA ARCHILA-RIVERA,                            No. 07-73780

              Petitioner,                        Agency No. A097-478-273

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 30, 2011
                              Pasadena, California

Before: SCHROEDER and GOULD, Circuit Judges, and SEEBORG, District
Judge.**

       Maria Archila-Rivera (“Petitioner”), a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) decision

affirming an Immigration Judge’s (“IJ”) denial of her applications for asylum,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Richard Seeborg, United States District Judge for
Northern District of California, sitting by designation.
withholding of removal, and protection under the Convention Against Torture

(“CAT”). In the alternative, she seeks post-voluntary departure relief.

      Petitioner seeks asylum or withholding of removal on the ground that she

fears persecution as a member of a particular social group within the meaning of

the Immigration and Nationality Act. She correctly argues that the BIA and IJ

erred in holding that unmarried, indigent women may not constitute a protected

group. We have held otherwise. Perdomo v. Holder, 611 F.3d 662, 669 (9th Cir.

2010) (holding that women in Guatemala may constitute a particular social group).

The record does not, however, compel a finding that Petitioner suffered past

persecution or a well-founded fear of future persecution on account of her

membership in such a group. She was a victim of robbery and random violence

that affected members of all social classes in El Salvador. The administrative

findings on the lack of a causal connection or nexus are supported by substantial

evidence. She was, therefore, not entitled to asylum or withholding of removal.

      With respect to Petitioner’s application for relief under CAT, she contends

that the IJ and BIA looked only to her past experiences and did not consider all the

evidence relevant to the possibility of future torture. We presume that the IJ and

BIA reviewed the evidence in the record. See Fernandez v. Gonzales, 439 F.3d

592, 603 (9th Cir. 2006) (we presume the BIA reviewed the record); Almaghzar v.


                                          2
Gonzales, 457 F.3d 915, 922 (9th Cir. 2006) (we presume the IJ reviewed the

record). That evidence, while reflecting that there was widespread violence in the

country, including violence against women, did not compel a finding that such

violence amounted to torture as required for CAT protection. Farah v. Ashcroft,

348 F.3d 1153, 1156–57 (9th Cir. 2003) (reasoning that when multiple claims for

relief are based on essentially the same evidence, the failure to satisfy the burden

of proof for withholding of removal is strong evidence of a failure to satisfy the

high bar for obtaining CAT protection).

      This court lacks jurisdiction to consider petitioner’s claim that the IJ should

have granted her post-voluntary departure. See 8 U.S.C. § 1229c(f) (notably 8

U.S.C. § 1252(a)(2)(D), which restores this court’s jurisdiction over questions of

law, is only effective as to applications filed on or after May 11, 2005).

      Petition for review DENIED.




                                           3